Citation Nr: 0020501	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-08 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1952 to January 
1954.  

Service connection for a back disorder was previously denied 
in a rating decision of February 1954.  The veteran was 
informed of this decision by letter dated in February 1954, 
but he did not submit a notice of disagreement in regard to 
this rating decision.  This matter now comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the RO which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back disorder.  

In his substantive appeal (VA Form 9) dated in June 1998 the 
veteran indicated that he wished to appear before a member of 
the Board at the RO.  Accordingly, the veteran was scheduled 
to appear for a video hearing in July 2000 before a member of 
the Board.  In June 2000 the veteran canceled his appearance 
at this hearing.  The case is now before the Board for 
appellate consideration at this time.  



FINDINGS OF FACT

1. Service connection for a back disorder was previously 
denied in a February 1954 rating decision; the veteran was 
informed of this decision the same month, but did not file 
an appeal.  

2. No evidence has been submitted since the February 1954 
rating decision denying service connection for a back 
disorder that is new, relevant to the claim, and must be 
considered with the previously submitted evidence in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1. The unappealed rating decision of February 1954 denying 
service connection for a back disorder is final.7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 20.302, 20. 1103 
(1999).  
`
2. No new and material evidence has been submitted since the 
February 1954 rating action denying service connection for 
a back disorder; the veteran's claim for service 
connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence which was of record at the time of the February 
1954 rating decision may be briefly summarized.  On the 
veteran's October 1952 examination prior to service entrance, 
the veteran's spine was evaluated as normal.  Review of the 
service medical records reveals that a March 1953 X-ray of 
the lumbosacral spine showed partial lumbarization of S1.  

In the February 1954 rating decision, service connection for 
a back disorder was denied on the basis that a back injury 
was not shown in service and because lumbarization of S1 is a 
congenital or developmental abnormality.  

The evidence associated with the claims folder subsequent to 
the February 1954 rating decision consists of private and VA 
clinical records and medical statements which reflect 
treatment and evaluations during the 1990s for disorders 
which included coronary artery disease, residuals of a 
cerebrovascular accident with left hemiparesis, diabetes, 
seizures, and seborrhea.  

On a VA medical examination in July 1999, no complaints 
regarding the veteran's spine were reported.  There was no 
limitation of motion or deformity in the lumbar spine.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  Congenital or 
developmental abnormalities are not diseases within the 
meaning of legislation providing compensation benefits.  
38 C.F.R. § 3.303 (c) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

As noted earlier, the basis for the denial of service 
connection for a back disorder in February 1954 was that no 
back injury was shown in service and that the lumbarization 
of the S1 vertebra noted in the service was a congenital or 
developmental abnormality.  The evidence associated with the 
record since 1954 documents treatment for various 
disabilities not relevant to the veteran's appeal.  There is 
no evidence of the current existence of any acquired spinal 
disability which can be related to service.  Since that is 
the case, the Board concludes that none of the evidence 
associated with the claims file since February 1954 is new 
and material evidence upon which to base a reopening of the 
veteran's claim for service connection for a back disorder.  
Accordingly the veteran's application to reopen his claim for 
service connection for a back disorder must be denied.  



ORDER

As no new and material evidence has been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the application to reopen the veteran's claim is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

